IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

American Fork City,                        )           PER CURIAM DECISION
                                           )
      Plaintiff and Appellee,              )             Case No. 20120094‐CA
                                           )
v.                                         )                   FILED
                                           )                 (May 3, 2012)
Susan Thayne,                              )
                                           )              2012 UT App 134
      Defendant and Appellant.             )

                                          ‐‐‐‐‐

Fourth District, American Fork Department, 111101180
The Honorable Christine S. Johnson

Attorneys:      Susan Thayne, Pleasant Grove, Appellant Pro Se
                James Hansen and Timothy G. Merrill, Pleasant Grove, for Appellee

                                          ‐‐‐‐‐

Before Judges McHugh, Voros, and Christiansen.

¶1      Susan Thayne appeals her conviction of disorderly conduct, an infraction. This
case is before the court on American Fork’s motion for summary disposition. We
affirm.

¶2      This case arose in the aftermath of a minor traffic accident in which another
driver allowed her vehicle to roll into the rear of a vehicle occupied by Susan Thayne
and her daughter and co‐defendant, Jessica Thayne, while both vehicles were stopped
at a stop light. The other driver, the investigating officer, and both Susan and Jessica
Thayne testified at the bench trial. A recording of a 911 call made by Jessica Thayne and
a 911 call made by the other driver was admitted into evidence. The other driver
testified that both Susan and Jessica Thayne approached her vehicle, yelled at her using
expletives, and caused her to be frightened for her safety. Although Susan Thayne
characterized her initial approach to the other driver as smiling and laughing, the court
found that this was inconsistent with the other evidence and further found that the fact
that Susan Thayne could be heard in the background of the 911 call yelling an expletive
was inconsistent with her claim that she was amused or laughing after the accident.
The district court also found that the defendants’ allegation that the 911 recording had
been tampered with was not credible. Finally, the district court found that neither
defendant’s testimony was credible but that the other driver’s testimony was credible
because “it converges with the testimony of the officer and also the [911] recording that
[was] played . . . here in court.”

¶3     In her docketing statement, Susan Thayne stated as an issue for review that she
did not yell at or threaten the other driver. She also claims that the other driver
“freaked out” when she approached her to get her insurance information, and she
claims that she did not talk loudly or scream at anyone. We construe this as a claim that
the district court’s findings and decision were not supported by sufficient evidence.

¶4      “When reviewing a bench trial for sufficiency of [the] evidence, we must sustain
the trial court’s judgment unless it is against the clear weight of the evidence, or if the
appellate court otherwise reaches a definite and firm conviction that a mistake has been
made.” State v. Larsen, 2000 UT App 106, ¶ 10, 999 P.2d 1252 (citation and internal
quotation marks omitted). We defer “to the trial court’s ability and opportunity to
evaluate credibility and demeanor.” State v. Goodman, 763 P.2d 786, 787 (Utah 1988).
“[B]ecause the trial court had the opportunity to view these witnesses and weigh their
credibility, we defer to its findings unless the record demonstrates clear error.” State v.
Nichols, 2003 UT App 287, ¶ 27, 76 P.3d 1173 (citation and internal quotation marks
omitted). Thus, a challenge to the district court’s credibility determinations fails if a
defendant “has provided no reason for this court to depart from the deference we grant
the trial court to make credibility determinations.” State v. Davie, 2011 UT App 380,
¶ 25, 264 P.3d 770 (mem.).

¶5     The district court found that Susan Thayne’s testimony was not credible and was
inconsistent with other evidence before the court. In contrast, the district court found
the testimony of the other driver to be credible and consistent with the other evidence
and testimony before the court. We defer to the district court’s credibility
determinations in this case. Susan Thayne failed to identify any other issues for review




20120094‐CA                                  2
and failed to respond to American Fork’s motion for summary disposition.
Accordingly, we affirm the judgment and sentence.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Michele M. Christiansen, Judge




20120094‐CA                              3